To His Excellency the Governor:

Sir : I have the honor to acknowledge the receipt, this day of your communication of the 8th instant, inquiring of the Justices of the Supreme Court whether there is “ any authority for a regular session of the Legislature on the first Tuesday after the first Monday in January, 1876,” since the •adoption of the recent amendment of the Constitution prescribing biennial sessions.
I respectfully reply that the original section'2 of'Article IY, which provided for annual sessions of the Legislature, having been abrogated by the amendment, and there remaining no provision anywhere for a regular'session in January, A. D. 1876, such session would be unauthorized.
The original section provided that the ■ Governor might convene the Legislature in extra session by his proclamation, and this provision is not changed, but is reiterated by the amendment.
If a session of the Legislature is to be held before 1877, it must be in virtue of such proclamation. ' I have the honor to remain, very respectfully,.
E. M. Randall, Chief Justice.
Tallahassee, Fla., November 9, 1875.

His Excellency, M. L. Stearns, Governor of Florida, Tallahassee, Fla.:

Sir: I have before me your communication of this morning. Without stating or repeating the questions, I have the honor to reply :
There are many cases in which the letter of an act of the Legislature is made to yield to the spirit and intention of the law-making power. The-rules'to ascertain this spirit nad intention are, for the most part, simple in their nature. In this case, however, admitting the application of the rule *742to changes in the organic law, the Legislature and the people have, by their action, left nothing to construction. To say that this section, as amended, which is the entire law, authorized a session in January, 1876, would be simple judicial legislation.
In all of the States in which the method of amendment here followed has been adopted, the unvarying rule is that nothing of the old section which is omitted from the new section as enacted, is, in the future, operative as law.
The very purpose of requiring the section, as amended, tobe published entire, is to give certainty, by declaring the whole law, leaving nothing open for construction.
■ The Legislature and people, by expressly omitting all authority for a session in January, 1876, from the new section, and nothing but the new section being now operative as law, it follows, necessarily, that there is no constitutional sanction for any regular session until the first Tuesday after the first Monday in January, A. D. 1877.
Having had nothing to do with this amendment, I am, as a matter of fact, ignorant of the purposes of its author, if it was other than I have defined it, nor am I sufficiently advised of the opinions of the members of the Legislature to know what may have been their individual views.
As the section, as amended, retains the power of the Governor to call an extra session, this, as a matter of course, is within your Executive discretion.
Very respectfully,
James JD. Westcott, Jr.,
Justice Supreme Court of Florida.
VanValkenburgh, J., assented.